Name: Commission Regulation (EEC) No 208/77 of 31 January 1977 amending Regulation (EEC) No 1350/72 on rules for granting aid to hop producers as regards the definition of areas
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  plant product
 Date Published: nan

 No L 28 /34 Official Journal of the European Communities 1 . 2. 77 COMMISSION REGULATION (EEC) No 208/77 of 31 January 1977 amending Regulation (EEC) No 1350/72 on rules for granting aid to hop producers as regards the definition of areas THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops ('), as amended by the Act of Accession ( 2 ), and in particular Article 13(4) thereof, Whereas Commission Regulation (EEC) No 1350/72 of 28 June 1972 on rules for granting aid to hop producers (3 ) lays down that producers are to submit each year a declaration of the areas which they have planted ; Whereas the method of assessing the areas planted with hops can vary from one region to another ; whereas the concept of 'area planted ' should therefore be defined at Community level to ensure uniform calculation of the areas qualifying for production aid ; Whereas the production aid at present being paid should be granted under comparable conditions in all the Member States ; whereas it is therefore necessary to authorize that the areas registered be increased by a standard rate to offset the differences in calculation existing between the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Hops , HAS ADOPTED THIS REGULATION : Article 1 The following two paragraphs are hereby added to Article 1 of Regulation (EEC) No 1350/72 : ' 3 . Area planted means : (a) the area bounded by the line of the outer anchorage strings of the hop poles ; (b) the areas at either end of the rows which are required for operating agricultural machinery, provided that neither area is more than five metres in length and that it does not form part of a highway. 4 . On application by a producer submitted within three months of the entry into force of this Regula ­ tion , the area registered for the purposes of the 1975 and 1976 harvests shall be increased : 1 . by 5 % in the Member States in which the areas referred to in paragraph (3) (b) have not been included in the areas registered ; 2 . by 10 % in the Member States in which the areas registered comprised only the areas bounded by the bases of the hop poles .' Article 2 Article 2 (2) (a) of Regulation (EEC) No 1350/72 is hereby amended to read as follows : '(a) were planted , as regards the areas referred to in Article 1 (3) (a), with a uniform density of at least :  1 500 plants per hectare in the case of double staking,  2 000 plants per hectare in the case of single staking'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 175, 4 . 8 . 1971 , p. 1 . ( 2 ) OJ No L 73 , 27 . 3 . 1972 , p. 14 . ( 3 ) OJ No L 148 , 30 . 6 . 1972, p. 1 1 .